DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 4/04/2022, the Office acknowledges the current status of the claims: claims 1-7 and 10-12 have been amended, and no new matter appears to be added. 
3.          In response to the amendments received in the Office on the rejection of claim  12 under 35 USC 101 has been withdrawn.

Response to Arguments
4.          Applicant's arguments filed 4/04/2022 have been fully considered but they are not persuasive. Examiner notes in view of the 35 USC 112(b) rejections presented below with respect to the amendments received in the Office on 4/04/2022, the interpretation of the claims is described below, and Applicant’s concerns are addressed in view of said amendments and citations from US PGPub 2014/0355582 A1 to Kamath et al.

Claim Objections
5.          Claims 1 and 10 are objected to because of the following informalities:  
     a) Examiner respectfully requests the first iteration of each acronym be defined. The acronym “ADV” is undefined.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.          Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
     a) Claim 11 recites “A Bluetooth Low Energy (BLE) network configured to operate in accordance with the method of claim 1”. A Bluetooth Low Energy (BLE) network does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.          Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “determining whether the data has been transmitted”. It is unclear if “the data” of the determining step corresponds to the “when having data to send” of the previous limitation. It is unclear how the first node “when having data to send” is linked to the step of “determining whether the data has been transmitted to the first node”. In other words, it appears the same data is being transmitted and received at the first node.
     b) In claim 1, it is unclear how the instances of the term “data” are related or unrelated, since it appears the first node transmits data (first limitation – “when having data to send”) and receives data (second limitation – “whether the data has been transmitted to the first node from…). There is insufficient antecedent basis for the limitation within the claim.
     c) Claims 2, 4-7, and 9 recite the limitation “the data”. As described above in a and b, it is unclear how the data from the first limitation and the second limitation of claim 1 are related or unrelated. There is insufficient antecedent basis for the limitation within the claim. Claim 7 is dependent upon claim 6, and claim 9 is dependent upon claim 8, in which both claims 6 and 8 recite “data” which further conflates the antecedent issue with independent claim 1.      
     d) Claim 5 recites “the first node cycles between ADV events and scan modes of random durations”.  It is unclear which is of random durations: the ADV events, scan modes, or both.
     e) Claim 5 recites “the scan mode”. It is unclear if “the scan mode” is referring to “a scan mode” of claim 4 or the first and/or second scan modes of claim 1. There is insufficient antecedent basis for the limitation within the claim.
     f) Claim 6 recites “the scan mode”. Claim 7 is dependent upon claim 1 which recites two scan modes – first scan mode and second mode. There is insufficient antecedent basis for the limitation within the claim.
     g) Claim 7 recites “the data to send was received”. It is unclear how “the data to send” “was received”, if the data has not been sent.
     h) Claims 2-9, 11, and 12 do not satisfy the deficiencies of the rejected base claim 1 and are also rejected.
     i) Claim 10 recites the limitation “the first device”. There is insufficient antecedent basis for the limitation within the claim.
     j) Claim 10 recites “the first node”. There is insufficient antecedent basis for the limitation within the claim.
     k) Claim 10 recites “to determine, after starting the first scan mode, whether the data has been transmitted”. It is unclear if “the data” of the determining step corresponds to the “when having data to send” of the previous limitation (with respect to the first BLE device). It is unclear how the first BLE device “when having data to send” is linked to the step of “to determine, after starting the first scan mode, whether the data has been transmitted”. In other words, it appears the same data is being transmitted and received at the first node (or first BLE device; see j above).
     l) In claim 10, it is unclear how the instances of the term “data” are related or unrelated, since it appears the first BLE device transmits data (first limitation – “when having data to send”) and receives data (second limitation – “whether the data has been transmitted to the first node from…). There is insufficient antecedent basis for the limitation within the claim.

Claim Rejections - 35 USC § 102
11.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.         Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2014/0355582 A1 to Kamath et al. (hereinafter “Kamath”).
            Regarding Claim 1, Kamath discloses a method for communicating data between Bluetooth Low Energy (BLE) devices in a network comprising multiple nodes (Kamath: [0002], [0026-0027], [0059-0060], and [0069] – corresponds to a wireless, BLE network comprising a plurality of nodes.), the method comprising:
     starting a first scan mode at a first node when having data to send (Kamath: [0070-0072], [0076] – as best understood, corresponds to a master/scanner performing a scan for association with another master/scanner or slave/advertiser when master/scanner has aggregated data.); and,
     after starting the first scan mode, determining whether the data has been transmitted to the first node from an upstream node or a downstream node (Kamath: [0079-0082] – corresponds to data communication from a downstream node (master/scanner to a slave/advertiser) or from an upstream node (slave/advertiser to a master/scanner). [0071] suggests the data may be transmitted/received in the uplink or downlink, but not both, and in [0076], may be transmitted/received between master/scanners. Slave/advertisers may act as relays, suggesting opportunities to act as downstream or upstream nodes, as well.), wherein:
          (i) if the data was received from a downstream node, the first node begins a second scan mode (Kamath: [0076], [0089-0091] – corresponds to master/scanner determining a scan mode for data to send to slave/advertiser or master/scanner.); and
          (ii) if the data was received from an upstream node, the first node begins an ADV event (Kamath: [0076-0079], [0089-0091] – corresponds to slave/advertiser sending an advertisement for data to send in upstream to master/scanner, or master/scanner acts as an advertiser.).
            Regarding Claim 2, Kamath discloses the method of claim 1, wherein, if the data was received from an upstream node, the first node waits for a time delay before beginning an ADV event (Kamath: [0075] – corresponds to waiting an amount of time before sending an advertisement.).
            Regarding Claim 3, Kamath discloses the method of claim 2, wherein the time delay is a time period which is at least twice that of an ADV event (Kamath: Figure 6 – illustrates at least an interval between advertisements that has a delay twice as long as the advertisement.).
             Regarding Claim 4, Kamath discloses the method of claim 1, wherein, if the data was received from an upstream node, and after the ADV event occurs, the first node begins a scan mode of random duration (Kamath: [0077] – a low power random time interval occurs for scanning after an advertisement is sent for aggregated data. See also [0070].).
            Regarding Claim 5, Kamath discloses the method of claim 4, wherein, if the data was received from an upstream node, and after the scan mode occurs, the first node cycles between ADV events and scan modes, the scan modes having random durations (Kamath: [0068-0070] – corresponds to random durations between advertising events.).
            Regarding Claim 6, Kamath discloses the method of claim 1, wherein, if the data was received from a downstream node, and after the scan mode occurs, the first node begins an ADV event (Kamath: [0089-0091] – corresponds to slave/advertiser sending an advertisement for data to send in upstream to master/scanner.).
            Regarding Claim 7, Kamath discloses the method of claim 6, wherein, if the data was received from a downstream node, and after the ADV event occurs, the first node cycles between scan modes of random durations and ADV events (Kamath: [0068-0070] – corresponds to random durations between advertising events after scanning.).
            Regarding Claim 8, Kamath discloses the method of claim 1, wherein a data session is established and data is transmitted from the first node to the second node (Kamath: [0064] – corresponds to connecting between a master/scanner and a slave/advertiser after acknowledging a connection request.).
            Regarding Claim 9, Kamath discloses the method of claim 8, wherein after the data is transmitted the first node returns to a default mode (Kamath: [0026-0027] – corresponds to reverting back to a sleep mode if no data is available or data has completed.).

             Claim 10, directed to a device embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.
            Regarding Claim 11, Kamath discloses a Bluetooth Low Energy (BLE) network configured to operate in accordance with the method of claim 1 (Kamath: [0002], [0026-0027], [0059-0060], and [0069] – corresponds to a wireless, BLE network comprising a plurality of nodes.).

Claim Rejections - 35 USC § 103
14.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamath.
            Regarding Claim 12, Kamath discloses the method of claim 1 (see above), but does not expressly disclose a computer program product containing instructions stored on a non-transitory computer-readable medium that, when executed within a Bluetooth Low Energy network comprising multiple nodes, will configure the network to operate in accordance with the method of claim 1.
            Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art to apply the method steps for communicating data in a BLE network as disclosed by Kamath, for the purpose of reducing cost and hardware complexity issues.

Conclusion
19.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

20.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 24, 2022